DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-14, 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 1, 12 and 20, there is no written description support for the newly amended limitation “a training cut line that is labeled as acceptable if all points on the training cut line are positioned within a same plane as the 2D training ultrasound frame”.  Specifically, paragraphs [0029] and [0030] reference paragraph [0080] references incremental rotation to so that a total of 4 different planes are acquired.  There is no mention of “all points” within a “same plane” being considered for the labeling of acceptable.  These portions do not reference a training cut line that is labeled as acceptable if all points on the training cut line are positioned within a same plane as the 2D training ultrasound frame. Similarly, the only reference to tagging cut lines as acceptable or unacceptable is with reference to all points on the cut line being positioned either exterior to the imaged fetus (acceptable) or interior to the imaged fetus (unacceptable) as described in paragraphs [0043], [0044], [0067], [0076]-[0080], [0130]-[0132], [0144];[0152]-[0154], [0166], [0174]-[0176], [0188].  There is no reference to “a training cut line that is labeled as acceptable if all points on the training cut line are positioned within a same plane 2D training ultrasound frame” being considered for the determination of acceptable or unacceptable.  This limitation is considered new matter.
Response to Arguments
Applicant's arguments filed 7 January 2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 112(a) rejection of claims 1-3, 5-14 and 16-22, Applicant states the claim feature in question is well-supported in Applicant’s as-filed application.  The examiner must review the claims and the entire specification including figures.  Possession may also be shown by a clear depiction of the invention in detailed drawings.  Applicant states the paragraphs [0030], [0033], [0039], [0043] and [0079] to be considered specifically along with figure 2 provide both descriptive support and a visual representation of the claim limitation under contention.
Paragraph [0030] describes how the AI model may be trained with cut lines on different views of the fetus and specifically how these views are actually differing plane views.  Hence, each ultrasound frame used to train, within the scope of the invention, is in one plane view and the 2D views or frames that are acquired are each in a particular plane.  By definition, any training cut line (comprising points) that is created within the image, and acceptable, will, by definition, be points that are positioned within the same plane as the 2D training ultrasound frame meeting at least the first noted claim limitation.
Paragraph [0033] notes that Figure 2 illustrates an example cut line 40, which may be used to train the AI model and paragraph [0039] specifically notes that this same cut line 40 may lie within the imaged amniotic fluid, satisfying disclosure of the second noted claim limitation.
As such, in properly considering Figure 2, it is abundantly clear that all points on the training cut line are positioned i) inherently within a same plane as the 2D training ultrasound frame and ii) within amniotic fluid imaged in the same plane of the 2D training ultrasound frame.
Still referencing the image in Figure 2, paragraph [0079] discloses “it is determined whether the cut line lies within the imaged amniotic fluid 32…may be labeled as acceptable in step 110.
Within Figure 2, there is only one plane shown and as such, all points on the training cut line are inherently positioned within that plane.
Finally, paragraph [0043] states “a cut line on a training ultrasound frame may be labeled as acceptable if all points on the cut line are positioned within amniotic fluid imaged in the training ultrasound frame.”
Examiner’s position is the claim as written relies on a generic processor to perform the specialized functions of “processing, by a processor, each 2D acquired ultrasound frame of the plurality of 2D acquired ultrasound frames against an artificial intelligence (“AI”) model, the AI Model being trained with a plurality of 2D training ultrasound frames each having a training cut line that is labeled as acceptable if all points on the training cut line are positioned within a same plane as the 2D training ultrasound frame and within the amniotic fluid imaged in the same plane of the 2D acquired ultrasound frame.  Applicant’s original disclosure must provide support that Applicant had possession of all of the limitations of the claims.
Examiner’s position is Applicant is misrepresenting the claim limitations.  Applicant states “it is abundantly clear that all points on the training cut line are positioned i) inherently within a same plane as the 2D training ultrasound frame and ii) within amniotic fluid imaged in the same plane of the 2D training ultrasound frame; however, this represents an incomplete picture of the claim limitation.  In its entirety, the claim limitation requires “labeled as acceptable if all points on the training cut line are positioned i) within a same plane as the 2D training ultrasound frame and ii) within amniotic fluid imaged in the same plane of the 2D training ultrasound frame.”
An “if statement” is a determination of some factors being true or false.  In this case, the factors are the first and second conditions set forth in the claim.  The first condition is “if all points on the training cut line are positioned within a same plane as the 2D training ultrasound if “the training cut line is…within amniotic fluid imaged in the same plane of the 2D training ultrasound frame.”  
As stated in the claim, by the use of an “if statement”, there must be a determination of whether or not two conditions are met in order to label the training cut line as acceptable.  The invention, in the specification, is not making a determination and labeling based upon the determination and satisfaction of the first condition set forth in the “if statement” of the claim.  The underlying determination is not disclosed in the specification and therefore the labeling as a result is not disclosed.
There is simply no support for considering “all points on the training cut line are positioned within a same plane” when the training cut line is determined to be labeled as acceptable.
Each paragraph referenced by Applicant which discusses “may be labeled as acceptable” is with reference to a determination that each point is positioned to be within the amniotic fluid not a determination that each point is on the same plane.
Figure 2 does not show the labeling based on the location of all of the points.  The corresponding written description for figure 2 clearly states the only condition which is considered in labeling the training cut line as acceptable or unacceptable is the position of the line with respect to the amniotic fluid, which is the second condition set forth in the claim (as disclosed in paragraphs [0033],[0039].[0040]).
In fact, the written description references tagging cut lines as acceptable or unacceptable in paragraphs [0043], [0044], [0067], [0076]-[0080], [0130]-[0132], [0144], [0152]-[0154], [0166], [0174]-[0176] and [0188].  In each of these paragraphs there is only  
Applicant’s assertion that it would be inherent based on the fact that all points on a 2D line would be on the same plane, by definition, is insufficient to provide support for possession of this feature.  Examiner agrees that all points on a 2D line would inherently be on the same plane; however, Applicant is attempting to rely on this inherency to state support for a training cut line which is “labeled as acceptable if all points are on the training cut line are positioned within a same plane as the 2D training ultrasound frame.”  Applicant’s position is improper because all points in a 2D image slice inherently being on the same plane is not the same as using this information for the purpose of labeling as acceptable as required by the “if statement.”  A training cut line would simply not be labeled as acceptable by considering “if all points on the training cut line are positioned within a same plane” unless expressly disclosed.  The written description does not provide the necessary written description support to show that Applicant had possession of such labeling based on the location of all of the points within a same plane.
Examiner has not rejected the second noted claim limitation under 35 U.S.C. 112(a) and therefore, Applicant’s remarks with respect to “labeled as acceptable if all points on the 
In response to the Examiner Interview Summary, Applicant states Examiner has erroneously conflated the claimed characteristics of the labeled data used to train the AI model with the “conditions” (as the term is used by the Examiner) the trained AI model uses to predict outputs on new data.  These two items are not the same.
Applicant is not claiming an AI model that would consider “a condition in which all points could not be on the same plane” for determining “acceptability” on new data.  Rather, what the claimed AI model does, and as is recited in claim 1, is “predict a cut line one…2D acquired ultrasound frames.”  The claim feature in question relates to characteristics of the training data used to create such an AI model, namely training data that indicate acceptable training cut lines.  The claim feature in question is thus directed to characteristics of training data that have an acceptable labeled cut line.  There is no claim feature directed to processing of out-of-plane data by the trained AI model.  As stated in paragraph [0020], the term “AI model” means without being explicitly programmed to do so.
Examiner’s position is while paragraph [0020] discusses AI models being able to make predictions or decisions on new data without being explicitly programmed to do so, the data in the claim reference training data, not new data.  The claim as written explicitly requires the AI model to be trained with a plurality of 2D training ultrasound frames.  It is only once the AI model is trained with these 2D training ultrasound frames that the AI model is able to make predictions or decision on new data without being explicitly programmed to do so.  The claim limitation in question is written as an “if statement.”  A determination as to whether the factors 
It is true the application has support for all of the points on the training cut line are positioned within a same plane as the 2D training ultrasound frame.  This is where the written description support ends.  The mere fact that all of the points on the training cut line are inherently within a same plane, does not mean this fact is considered when the training cut line is labeled as acceptable.  There is simply no disclosure of the image having been “labeled as acceptable if all point...are within a same plane.”  Additionally, there is no disclosure of processing, by a processor, each 2D acquired ultrasound frame of the plurality of 2D acquired ultrasound frames against an artificial intelligence (“AI”) model with a plurality of 2D training ultrasound frames each having a training cut line that is labeled as acceptable if all points on the training cut line are positioned within a same plane as the 2D training ultrasound frame.”  It is clear from each reference to being “labeled as acceptable” in the written description and corresponding figures that the training cut line of the written description is labeled as acceptable by only considering ii) “if all points on the training cut line are positioned within amniotic fluid imaged in the same plane of the 2D training ultrasound frame.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793